 8:19-cv-00276-BCB-CRZ Doc # 210 Filed: 09/21/21 Page 1 of 2 - Page ID # 2423




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                                 8:19CV276
BACHMAN, and C. ANDREW
BACHMAN,
                                                                ORDER
                     Plaintiffs,

       vs.

JOHN Q. BACHMAN, and LEAF
SUPREME PRODUCTS, LLC, A
Nebraska Limited Liability Co.;

                     Defendants.



      This case is before the court on Plaintiffs’ motion to reconsider its previous
order (Filing No. 148) which sanctioned Plaintiffs for failing to timely respond to
written discovery. (Filing No. 208). Plaintiffs claim “new evidence” justifies revisiting
the sanctions award entered on January 14, 2021. Specifically, Plaintiffs claim that
on September 14, 2021, Defendants inadvertently provided Plaintiffs with a tax
document that is unrelated to this case, (Filing No. 208 at CM/ECF pp. 1-2), and
this “new evidence” demonstrates that Defendants may not have actually served
the written discovery requests underlying the previous sanctions order. (Filing No.
208 at CM/ECF p. 1).


      The court is unimpressed with Plaintiffs’ logic on this point. Perhaps more
importantly, this “new evidence” is irrelevant to the outcome of the prior sanctions
motion. While there was some quibbling at the time as to whether Plaintiffs
    8:19-cv-00276-BCB-CRZ Doc # 210 Filed: 09/21/21 Page 2 of 2 - Page ID # 2424




received the discovery requests purportedly served in September/October 2020,1
Plaintiffs were undisputedly served with the discovery requests, via email, on
November 3, 2020. (Filing No. 148 at CM/ECF p. 4). As my previous order states,
even after the November service date, Plaintiffs failed to provide responses within
the 30 days allotted by the Rules. The November 3, 2020 transmittal email and its
attached discovery requests is part of the record (see Filing No. 140-8), and it was
relied on and cited by the court repeatedly in its sanctions order. (Filing No. 148 at
CM/ECF pp. 2, 4). The court finds Plaintiffs’ motion to reconsider based on the
“new evidence” now cited is completely without merit. It will be denied.


        On September 9, 2021, Judge Buescher warned Plaintiffs that filing
repetitive, frivolous motions would result in the imposition of additional sanctions.
(Filing No. 203 at CM/ECF p. 9). Plaintiffs are again warned that the ice has grown
razor thin under the weight of their baseless requests to relitigate every
unfavorable ruling in this case.


        Accordingly,


        IT IS ORDERED that Plaintiffs’ motion to reconsider (Filing No. 208) is
denied.

        Dated this 21st day of September, 2021.

                                                            BY THE COURT:

                                                            s/ Cheryl R. Zwart
                                                            United States Magistrate Judge



1
  To be clear, the court finds no reason to believe (either on the original record or based on this purported
“new evidence”) that Defendants did not properly serve the written discovery at issue on September 14,
2020, when they originally served it, via U.S. Mail, to Plaintiffs’ counsel’s address of record. Fed. R. Civ. P.
5(b)(2)(C).

                                                       2
